Exhibit 10.15

APPLE INC.
1997 DIRECTOR STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

NOTICE OF GRANT

 

Name:

(the “Non-Employee Director”)

Grant Number:

No. of Units Subject to Award:

 

Award Date:

(the “Award Date”)

Vesting Schedule: Fully vested on the February 1 that occurs in the fiscal year
following the fiscal year in which the Award was granted

This restricted stock unit award (the “Award”) is granted under and governed by
the terms and conditions of the Apple Inc. 1997 Director Stock Plan and the
Terms and Conditions of Restricted Stock Unit Award, which are attached hereto
and incorporated herein by reference.

You do not have to accept the Award. If you wish to decline your Award, you
should promptly notify Apple Inc.’s Stock Plan Group of your decision at
stock@apple.com. If you do not provide such notification within thirty (30) days
after the Award Date, you will be deemed to have accepted your Award on the
terms and conditions set forth herein.



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD

1.    General. These Terms and Conditions of Restricted Stock Unit Award (these
“Terms”) apply to a particular restricted stock unit award (the “Award”) granted
by Apple Inc., a California corporation (the “Company”), and are incorporated by
reference in the Notice of Grant (the “Grant Notice”) corresponding to that
particular grant. The recipient of the Award identified in the Grant Notice is
referred to as the “Non-Employee Director.” The effective date of grant of the
Award as set forth in the Grant Notice is referred to as the “Award Date.” The
Award was granted under and is subject to the provisions of the Apple Inc. 1997
Director Stock Plan (the “Plan”). Capitalized terms are defined in the Plan if
not defined herein. The Award has been granted to the Non-Employee Director in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Non-Employee Director. The Grant Notice and these
Terms are collectively referred to as the “Award Agreement” applicable to the
Award.

2.    Stock Units. As used herein, the term “Stock Unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of the Company’s Common Stock (“Share”) solely for
purposes of the Plan and this Award Agreement. The Stock Units shall be used
solely as a device for the determination of the payment to eventually be made to
the Non-Employee Director if such Stock Units vest pursuant to this Award
Agreement. The Stock Units shall not be treated as property or as a trust fund
of any kind.

3.    Vesting. Subject to Section 8 below, the Award shall vest and become
nonforfeitable as set forth in the Grant Notice. (The vesting date set forth in
the Grant Notice is referred to herein as the “Vesting Date.”)

4.    Continuance of Service. The vesting schedule requires continued service as
a member of the Board through the Vesting Date as a condition to the vesting of
the Award and the rights and benefits under this Award Agreement. Service as a
member of the Board for only a portion of the vesting period, even if a
substantial portion, will not entitle the Non-Employee Director to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of service as provided in Section 8 below and in
the Plan.

Nothing contained in this Award Agreement or the Plan shall be deemed to create
any obligation on the part of the Board to nominate any of its members for
reelection by the Company’s shareholders, nor confer upon the Non-Employee
Director the right to remain a member of the Board for any period of time, or at
any particular rate of compensation. Nothing in this paragraph, however, is
intended to adversely affect any independent contractual right of the
Non-Employee Director without his consent thereto.

5.    Dividend and Voting Rights.

(a)   Limitations on Rights Associated with Stock Units. The Non-Employee
Director shall have no rights as a shareholder of the Company, no dividend
rights (except as expressly provided in Section 5(b) with respect to Dividend
Equivalent Rights) and no

 

2



--------------------------------------------------------------------------------

voting rights, with respect to the Stock Units or any Shares underlying or
issuable in respect of such Stock Units until such Shares are actually issued to
and held of record by the Non-Employee Director. No adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date upon which the Non-Employee Director will become the holder of record
thereof.

(b)   Dividend Equivalent Rights Distributions. As of any date that the Company
pays an ordinary cash dividend on its Common Stock, the Company shall credit the
Non-Employee Director with a dollar amount equal to (i) the per share cash
dividend paid by the Company on its Common Stock on such date, multiplied by
(ii) the total number of Stock Units (with such total number adjusted pursuant
to Section 8 of the Plan) subject to the Award that are outstanding immediately
prior to the record date for that dividend (a “Dividend Equivalent Right”). Any
Dividend Equivalent Rights credited pursuant to the foregoing provisions of this
Section 5(b) shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original Stock Units to which they relate;
provided, however, that the amount of any vested Dividend Equivalent Rights
shall be paid in cash. No crediting of Dividend Equivalent Rights shall be made
pursuant to this Section 5(b) with respect to any Stock Units which, immediately
prior to the record date for that dividend, have either been paid pursuant to
Section 7 or terminated pursuant to Section 8.

6.    Restrictions on Transfer. Except as provided in Section 6 of the Plan,
neither the Award, nor any interest therein or amount or Shares payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily.

7.    Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following the Vesting Date (and in all events not
later than two and one-half (2  1⁄2) months after the Vesting Date), the Company
shall deliver to the Non-Employee Director a number of Shares (as evidenced by
an appropriate entry on the books of the Company or a duly authorized transfer
agent of the Company) equal to the number of Stock Units subject to the Award
that vest on the Vesting Date, unless such Stock Units terminate prior to the
Vesting Date pursuant to Section 8. The Non-Employee Director shall have no
further rights with respect to any Stock Units that are so paid.

8.    Effect of Termination of Service. If the Non-Employee Director ceases to
serve as a member of the Board for any reason, the Stock Units (as well as the
related Dividend Equivalent Rights) shall terminate to the extent such units
have not become vested prior to the first date the Non-Employee Director is no
longer a member of the Board, and the Non-Employee Director will have no rights
with respect to, or in respect of, such terminated Stock Units.

9.    Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 8 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Board shall make adjustments in accordance with such section in the number
of Stock Units then outstanding and the number and type of securities that may
be issued in respect of the Award. No such adjustment shall be made with respect
to any ordinary cash dividend for which Dividend Equivalent Rights are credited
pursuant to Section 5(b).

 

3



--------------------------------------------------------------------------------

10.  Responsibility for Taxes. The Non-Employee Director agrees to report and
pay any and all income tax, social insurance, or payroll taxes (“Tax-Related
Items”) that arise as a result of the grant, vesting or settlement of the Award,
the subsequent sale of any Shares acquired at vesting and the receipt of any
dividends and/or Dividend Equivalent Rights. The Company is not responsible for
withholding with regard to the Tax-Related Items. However, the Company reserves
the right to withhold any Tax-Related Items to the extent circumstances change
and it is required to do so. In this regard, the Non-Employee Director
authorizes the Company, at its discretion and pursuant to such procedures as it
may specify from time to time, to satisfy any Tax-Related Items withholding
obligations that are legally required to be paid by the Non-Employee Director by
one or a combination of the following methods: (a) withholding from cash amounts
otherwise distributable to the Non-Employee Director by the Company;
(b) withholding otherwise deliverable Shares and/or from otherwise payable
Dividend Equivalent Rights to be issued or paid upon vesting/settlement of the
Award (c) arranging for the sale of Shares otherwise deliverable to the
Non-Employee Director (on the Non-Employee Director’s behalf and at the
Non-Employee Director’s direction pursuant to this authorization), including
selling Shares as part of a block trade with other participants in the Plan or
other plans of the Company; or (d) withholding from the proceeds of the sale of
Shares acquired upon vesting/settlement of the Award. The Company may refuse to
distribute the Shares or other property credited to the Non-Employee Director if
the Non-Employee Director fails to comply with his or her obligations in
connection with the Tax-Related Items as described in this Section 10.

11.  Electronic Delivery and Acceptance. The Company may, in its sole
discretion, deliver any documents related to the Award by electronic means or
request the Non-Employee Director’s consent to participate in the Plan by
electronic means. The Non-Employee Director hereby consents to receive all
applicable documentation by electronic delivery and to participate in the Plan
through an on-line (and/or voice activated) system established and maintained by
the Company or a third party vendor designated by the Company.

12.  Data Privacy. The Non-Employee Director acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
Section 12. The Company, and its related entities, hold certain personal
information about the Non-Employee Director, including the Non-Employee
Director’s name, home address and telephone number, date of birth, social
security number or other identification number, compensation, nationality, job
title, any Shares or directorships held in the Company, details of all options
or any other entitlement to Shares awarded, canceled, purchased, vested,
unvested or outstanding in the Non-Employee Director’s favor, for the purpose of
managing and administering the Plan (“Data”). The Company and its related
entities may transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Non-Employee Director’s
participation in the Plan, and the Company and its related entities may each
further transfer Data to any third parties assisting the Company or any such
related entity in the implementation, administration and management of the Plan.
The Non-Employee Director acknowledges that the transferors and transferees of
such Data may be located anywhere in the world and hereby authorizes each of
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Non-Employee Director’s participation in the Plan, including any transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of Shares on the Non-Employee Director’s behalf to a broker
or to other third party with whom the Non-Employee Director may

 

4



--------------------------------------------------------------------------------

elect to deposit any Shares acquired under the Plan (whether pursuant to the
Award or otherwise).

13.  Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Non-Employee Director at the Non-Employee
Director’s last address reflected on the Company’s records, or at such other
address as either party may hereafter designate in writing to the other. Any
such notice shall be given only when received, but if the Non-Employee Director
is no longer a member of the Board, shall be deemed to have been duly given by
the Company when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.

14.  Plan. The Award and all rights of the Non-Employee Director under this
Award Agreement are subject to the terms and conditions of the provisions of the
Plan, incorporated herein by reference. The Non-Employee Director agrees to be
bound by the terms of the Plan and this Award Agreement. The Non-Employee
Director acknowledges having read and understood the Plan and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board do not (and shall not be deemed to) create any rights in the Non-Employee
Director unless such rights are expressly set forth herein or are otherwise in
the sole discretion of the Board so conferred by appropriate action of the Board
under the Plan after the date hereof.

15.  Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Award Agreement may be amended pursuant to Section 10 of the Plan.
Such amendment must be in writing and signed by the Company. The Company may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Non-Employee Director
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

16.  Limitation on the Non-Employee Director’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Award
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust. Neither the Plan
nor any underlying program, in and of itself, has any assets. The Non-Employee
Director shall have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the Stock Units, and rights no greater than the right to receive the
Common Stock as a general unsecured creditor with respect to Stock Units, as and
when payable hereunder.

17.  Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

18.  Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

5



--------------------------------------------------------------------------------

19.  Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California without regard
to conflict of law principles thereunder.

20.  Choice of Venue. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this Award Agreement, the parties hereby submit to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the Northern District of California, and no other courts, where this
grant is made and/or to be performed.

21.  Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Agreement shall be construed and interpreted consistent with that intent.

22.  Severability. The provisions of this Award Agreement are severable and if
any one of more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

23.  Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Non-Employee Director’s participation in the Plan, on
the Stock Units and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Non-Employee Director to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

6